Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. Applicant's submission filed on 11 Jan 2021 has been entered.

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Michael Downs on 23 Apr 2021 and subsequent email.

1. (Currently Amended) A computer-implemented method for managing allocation of networked vehicle resources, the method comprising:
storing at least one vehicle requirement in the form of at least one respective vehicle request including at least a respective start time and a location, an 
for a first of said at least one vehicle requests, automatically determining whether the first vehicle request is associated with a start time deferment option;
determining[[,]] when to output a start time deferment option notification based on the current time and a traffic-dependent standard delay, wherein the standard delay is determined based on real time traffic conditions for a particular area containing the location accessible by a networked vehicle resource management system
in response to the determination, outputting the start time deferment option notification to a requester device at the determined output time by causing the display of the requester device to display a user interface containing a snooze button, wherein the start time deferment option has an expiry time coincident with or prior to the allocation time;
receiving an indication from the requester device that the start time deferment option has been selected in response thereto deferring the start time by a time period;
and allocating a vehicle to the vehicle request at the allocation time.

2. (Canceled)

3. (Previously Presented) The method of claim 1, further comprising outputting a notification to the requester device that the start time has been deferred by the time period.

4. (Previously Presented) The method of claim 1, wherein outputting the start time deferment option notification comprises outputting a default start time deferment amount and/or a deferment amount customisation option.

5. (Canceled)

6. (Currently Amended) The method of claim 1, further comprising:
subsequent to outputting the start time deferment option notification message to [[a]] the requester device, automatically determining that the expiry time for the start time deferment option has been reached, and in response thereto outputting a notification to the requester device that the start time deferment option is not available.

7. (Currently Amended) The method of claim 6, further comprising subsequent to determining that the expiry time for the start time deferment option has been reached, receiving an indication that [[a]] the requester device has attempted to select the start time deferment option;
and in response thereto outputting a notification to the requester device that the start time deferment option is not available.

8. (Canceled)



10. (Previously Presented) The method of claim 1, wherein the first vehicle request comprises a request for an autonomous vehicle.

11. (Currently Amended) Apparatus having at least one processor and at least one memory having computer-readable code stored thereon which, when executed, controls the at least one processor to manage a plurality of networked vehicle resources by performing:
storing at least one vehicle requirement in the form of at least one respective vehicle request including at least a respective start time and a location, an allocation time for each vehicle request being defined in relation to the respective start time;
for a first of said at least one vehicle requests, automatically determining whether the first vehicle request is associated with a start time deferment option;
determining[[,]] when to output a start time deferment option notification based on the current time and a traffic-dependent standard delay, wherein the standard delay is determined based on real time traffic conditions for a particular area containing the location accessible by a networked vehicle resource management system
in response to the determination, outputting the start time deferment option notification to a requester device at the determined output time by causing 
receiving an indication from the requester device that the start time deferment option has been selected in response thereto deferring the start time by a time period;
and allocating a vehicle to the vehicle request at the allocation time.

12. (Canceled)

13. (Previously Presented) The apparatus of claim 11, further configured to output a notification to the requester device that the start time has been deferred by the time period.

14. (Previously Presented) The apparatus of claim 11, wherein outputting the start time deferment option notification comprises outputting a default start time deferment amount and/or a deferment amount customisation option.

15. (Canceled)

16. (Currently Amended) The apparatus of claim 11, further configured to:
subsequent to outputting the start time deferment option notification message to [[a]] the requester device, automatically determine that the expiry time for the start time deferment option has been reached, and in response thereto 

17. (Currently Amended) The apparatus of claim 16, further configured to:
subsequent to determining that the expiry time for the start time deferment option has been reached, receive an indication that [[a]] the requester device has attempted to select the start time deferment option;
and in response thereto output a notification to the requester device that the start time deferment option is not available.

18. (Canceled)

19. (Previously Presented) The apparatus of claim 11, wherein the first vehicle request comprises a request for an autonomous vehicle.

20. (Currently Amended) A non-transitory computer-readable storage medium having stored thereon computer-readable code, which, when executed by computing apparatus, causes the computing apparatus to manage a plurality of networked vehicle resources, by:
storing at least one vehicle requirement in the form of at least one respective vehicle request including at least a respective start time and a location, an allocation time for each vehicle request being defined in relation to the respective start time;

determining[[,]] when to output a start time deferment option notification based on the current time and a traffic-dependent standard delay, wherein the standard delay is determined based on real time traffic conditions for a particular area containing the location accessible by a networked vehicle resource management system 
in response to the determination, outputting the start time deferment option notification to a requester device at the determined output time by causing the display of the requester device to display a user interface containing a snooze button, wherein the start time deferment option has an expiry time coincident with or prior to the allocation time;
receiving an indication from the requester device that the start time deferment option has been selected in response thereto deferring the start time by a time period;
and allocating a vehicle to the vehicle request at the allocation time.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: U.S. Patent Publication No. 2012/0041675 to Juliver et. al. (“Juliver”) in view of U.S. Patent Publication 2008/0059252 to Boyer et. al. (“Boyer”) and U.S. Patent Publication No. 2018/0005144 to Lo et. al. (“Lo”) disclose a system for sending delay options to a ride share requester at a time prior to the vehicle being allocated. Juliver in view of Boyer and Lo also includes an expiry associated with the 
The claims are eligible under 35 USC 101 because the claims recite a practical application of the abstract idea of creating a hired ride. Specifically, by causing the requester’s device to display a snooze button and then altering the time of the allocation of the hired vehicle based on the requester’s response to the snooze button meaningfully limits the judicial exception. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Michelle Carey whose telephone number is (571)272-5505. The examiner can normally be reached on M-F 10:30 AM to 8:30 PM Eastern.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kevin Flynn can be reached on (571)270-3108. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/M.E.C./Examiner, Art Unit 3628                                                                                                    
/KEVIN H FLYNN/Supervisory Patent Examiner, Art Unit 3628